    Case 3:20-cv-01526-L Document 24-1 Filed 10/12/20                 Page 1 of 4 PageID 409


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   TASIA WILLIAMS and                              §
   VINCENT DOYLE,                                  §
                                                   §
          Plaintiffs,                              §
                                                   §
   v.                                              §
                                                   § Civil Action No. 3:20-CV-01526-L
   THE CITY OF DALLAS, TEXAS;                      §
   CHIEF ULYSHA RENEE HALL; and                    §
   JOHN DOE POLICE OFFICERS 1-50,                  §
                                                   §
          Defendants.                              §

               ORDER EXTENDING AGREED PRELIMINARY INJUNCTION

         Before the court is the Parties’ Third Joint Stipulation to Extend Agreed Preliminary

  Injunction, filed on October 12th, 2020. Plaintiffs’ Motion for Temporary Restraining Order (Doc.

  2) was filed on June 11, 2020. On that same date, the court held a telephone conference with counsel

  for Plaintiffs Tasia Williams and Vincent Doyle, and Defendants the City of Dallas, Texas, and

  Chief U. Reneé Hall (collectively, the “Parties”), at which time counsel advised the court that the

  Parties had reached an agreement with respect to the terms of the relief requested. Pursuant to the

  Parties’ agreement, and verbal agreement to convert the requested temporary restraining order into

  a preliminary injunction, the court entered and Agreed Preliminary Injunction that enjoined and

  prohibited Defendants City of Dallas, Texas, and Dallas Police Chief U. Reneé Hall, and all

  officers of the Dallas Police Department from:

         1. using “less lethal” weapons, such as tear gas, smoke bombs, flashbangs, pepperballs,

  mace, and other chemical agents in connection with protests: (a) against any protesters, bystanders,

  civilians, or members of the press, who are not posing any immediate threat of serious harm to

anyone, or (b) using such devices or chemical agents for purposes of controlling peaceful crowds;


                                                                                                         1
      Case 3:20-cv-01526-L Document 24-1 Filed 10/12/20               Page 2 of 4 PageID 410


and

          2. firing or deploying kinetic impact projectiles into a crowd for any purpose.

          The court ordered that the Agreed Preliminary Injunction shall be in effect from June 11,

 2020, and continue until September 9, 2020, unless otherwise dissolved, extended, or modified

 by the court.

          On September 8, 2020, the Parties filed a Joint Stipulation to Extend Agreed Preliminary

 Injunction, agreeing to extend the preliminary injunction in its entirety for thirty days, from

 September 9, 2020, through October 9, 2020. On September 9, 2020, the court entered an order

 approving the stipulation and extending the preliminary injunction through October 9, 2020. On

 October 9, 2020, the Parties filed a second Joint Stipulation to Extend the Agreed Preliminary

 Injunction, agreeing to extend the preliminary injunction in its entirety for another seven days,

 from October 9, 2020, through October 16, 2020. On October 12, 2020, the Parties filed a Third

 Joint Stipulation to Extend the Agreed Preliminary Injunction, agreeing to extend the preliminary

 injunction in its entirety for another thirty-seven days, from October 9, 2020, through November

 15, 2020The court approves the Parties’ October 9, 2020 stipulation and the Parties’ October 12,

 2020 stipulation, and hereby extends the Agreed Preliminary Injunction.

          Accordingly, the Agreed Preliminary Injunction entered on June 11, 2020, is hereby

 extended and shall be in effect from October 9, 2020, through November 15, 2020, unless

 otherwise dissolved, extended, or modified by the court.

          The Parties have agreed to waive the bond requirement, pursuant to Federal Rule of Civil

 Procedure 65(c), and the court orders that no bond is required.

          Signed on this __ day of October, 2020.



                                                             Sam A. Lindsay
                                                             United States District Judge

                                                                                                      2
  Case 3:20-cv-01526-L Document 24-1 Filed 10/12/20    Page 3 of 4 PageID 411


AGREED:

By: /s/ Michelle Simpson Tuegel
Michelle Simpson Tuegel
TX Bar No. 24075187
Admitted
THE SIMPSON TUEGEL LAW FIRM
3301 Elm St. Dallas, Texas 75226
214-774-9121 (P)
214-614-9218 (F)
michelle@stfirm.com

/s/ Daryl K. Washington
Daryl K. Washington
TX Bar No. 24013714
Admitted
WASHINGTON LAW FIRM, PC
325 N. St. Paul St., Suite 3950
Dallas, Texas 75201
214-880-4883 (P)
 214-751-6685 (F)
dwashington@dwashlawfirm.com

Daniel A. Dailey, Esq.
IL Bar No. 6312616
Admitted
ddailey@kingdomlitigators.com
TX Bar No. 24090519
Admitted tjh@tjhollandlaw.com
Adam Greenfield
TX Bar No. 24075494
Admitted
KINGDOM LITIGATORS, INC., A Public Interest Law Firm
100 Crescent Court, Ste. 700
Dallas, Texas 75201
(214) 422-9350 (P)
(469)736-0022 (F)

Morgan A. McPheeters
TX Bar No. 24081279
Admitted
MCPHEETERS LAW, PLLC
4447 N. Central Expy., Suite 101 #158
Dallas, Texas 75205
469-862-8233 (P)
morgan@mcpheeterslaw.com



                                                                                3
  Case 3:20-cv-01526-L Document 24-1 Filed 10/12/20   Page 4 of 4 PageID 412


Jessica Foster
TX Bar No. 24094123
Admitted
1408 N. Riverfront Blvd., Suite 241
Dallas, Texas 75207
(214) 865-9742 (P)
jfoster@jfosterlegal.com

George Oginni
TX Bar No. 24108191
Pro Hac Vice Admission Pending
LEO & OGINNI TRIAL LAWYERS, PLLC
3801 Kirby, Suite 605
Houston, Texas 77098
(713) 280-3204 (P)
george@helpishere.law

ATTORNEYS FOR PLAINTIFFS

CITY ATTORNEY OF THE CITY OF DALLAS

Christopher J. Caso
City Attorney

By: /s/ Stacy Jordan Rodriguez (with permission)
Tatia R. Wilson
Texas State Bar No. 00795793
tatia.wilson@dallascityhall.com
Stacy Jordan Rodriguez
Texas Bar No. 11016750
stacy.rodriguez@dallascityhall.com
Molly P. Ward
Texas Bar No. 24046589
molly.ward@dallascityhall.com
Devin Q. Alexander
Texas Bar No. 24104554
devin.alexander@dallascityhall.com

7DN Dallas City Hall
1500 Marilla Street
Dallas, Texas 75201
Telephone: 214-670-3519
Telecopier: 214-670-0622

Attorneys for Defendants
City of Dallas, Texas, and Chief U. Reneé Hall



                                                                               4
